
	

113 HR 5504 IH: Teacher Tax Relief Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5504
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Reichert (for himself, Mr. McDermott, Mr. Schock, Mr. Kind, Mr. Tiberi, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and make permanent the above-the-line
			 deduction for certain expenses of elementary and secondary school
			 teachers.
	
	
		1.Short titleThis Act may be cited as the Teacher Tax Relief Act of 2014.
		2.Deduction for certain expenses of school teachers
			(a)Deduction made permanentSubparagraph (D) of section 62(a)(2) of such Code is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,
			 2011, 2012, or 2013, the deductions and inserting The deductions.
			(b)Inflation adjustmentSubsection (d) of section 62 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(3)Inflation adjustmentIn the case of any taxable year beginning after 2013, the $250 amount in subsection (a)(2)(D) shall
			 be increased by an amount equal to—
						(A)such dollar amount, multiplied by
						(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
			(c)Professional Development ExpensesSubparagraph (D) of section 62(a)(2) of such Code is amended—
				(1)by striking educator in connection and all that follows and inserting educator—; and
				(2)by inserting at the end the following:
					
						(i)by reason of the participation of the educator in professional development courses related to the
			 curriculum in which the educator provides instruction or to the students
			 for which the educator provides instruction, and
						(ii)in connection with books, supplies (other than nonathletic supplies for courses of instruction in
			 health or physical education), computer equipment (including related
			 software and services) and other equipment, and supplementary materials
			 used by the eligible educator in the classroom..
				(d)Eligible Educator Technical AmendmentSubparagraph (A) of section 62(d)(1) of such Code is amended by inserting ending during the taxable year before the period.
			(e)Effective Date
				(1)In generalThe amendments made by subsections (a), (b), and (c) shall apply to taxable years beginning after
			 December 31, 2013.
				(2)Technical amendmentThe amendment made by subsection (d) shall apply to taxable years beginning after December 31,
			 2001.
				
